DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 02/25/2021 has been entered. Claims 1, 15 and 38 have been amended. Claims 24-37 and 42 were previously cancelled. Claims 1-23, 38-41 and 43-46 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23, 38-41 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2013/0053798 A1), evidenced by Eastman TRITAN copolyester, hereinafter Eastman, in view of Riesinger (Pub. No.: US 2014/0350496 A1). 
Regarding claim 1, Coulthard discloses (figs. 6-7) an exudate container (in line storage-and-liquid-processing pouch 106), comprising:
A casing (pouch body 118 formed by first sealing member 148 and second sealing member 150, ¶ 0028) that is fluid impermeable (¶ 0029);
An absorbent core (absorbent member 158, ¶ 0031) disposed within the casing (see fig. 6);
A manifold (characterized by first and second high-moisture-vapor-transfer-rate member 122, 174 and, first and second wicking member 160, 162, see fig. 6) disposed in the casing around the absorbent core (see fig. 6), the manifold comprising a first side 
An inlet port (liquid is pulled through second port 134) fluidly coupled to the manifold (¶ 0043); and
An outlet port (first port 132) fluidly coupled to the manifold (¶ 0043, see fig. 7). 
Further, the casing disclosed by Coulthard can be formed from copolyester (¶ 0029). Copolyester is regarded as   a rigid material (see Eastman). Therefore, Coulthard reasonably suggests a rigid casing.  
Coulthard fails to disclose a margin between the absorbent core and the manifold. 
Riesinger teaches (fig. 1) a wound care article (14) with a margin between an absorbent core (absorbent material) and a manifold (cover) (see fig. 1, ¶ 0038). 
While Riesinger is directed toward a wound care article and not an exudate container, the wound care article of Riesinger is pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard such that there is a margin between the absorbent core and the manifold as taught by Riesinger. Doing so ensures that the portion of the absorbent material taking up liquid can expand in volume and is not restricted by the cover (Riesinger, ¶ 0038). 
	Regarding claim 2, Coulthard further discloses that the manifold comprises a distribution envelope; the first side is an internal side of the distribution envelope; and the second side is an external side of the distribution envelope (see fig. 6). 
	Regarding claim 3, Coulthard further discloses that the first side comprises a hydrophobic layer (¶ 0032) and the second side comprises a hydrophilic layer (¶ 0025). 
	Regarding claim 4, Coulthard further discloses that the manifold comprises a non-woven textile (hydrophobic side of manifold can be formed of non-woven fabrics, ¶ 0032). 
	Regarding claim 5, Coulthard further discloses that the manifold comprises a textile of polyester fibers (hydrophobic side may be formed from Libeltex TDL2, ¶ 0032, which is a textile of polyester fibers according to ¶ 0060 of current disclosure). 
claim 6, Coulthard further discloses that the manifold consists essentially of polyester fibers (hydrophobic side may be formed from Libeltex TDL2, ¶ 0032, which is a textile of polyester fibers according to ¶ 0060 of current disclosure).
	Regarding claim 7, Coulthard further discloses that the manifold consists essentially of polyester fibers (hydrophobic side may be formed from Libeltex TDL2, ¶ 0032, which is a textile of polyester fibers according to ¶ 0060 of current disclosure) forming a porous envelope (manifold is porous as it allows vapors to egress, ¶ 0008) around the absorbent core (see fig. 6). 
	Regarding claim 8, Coulthard further discloses that the manifold comprises bonded polyester fibers (hydrophobic side may be formed from Libeltex TDL2, ¶ 0032, which is are bonded polyester fibers according to ¶ 0060 of current disclosure). 
	Regarding claim 9, Coulthard further discloses that the absorbent core comprises a super absorbent polymer (¶ 0032). 
	Regarding claim 10, Coulthard further discloses that the absorbent core is enclosed within the manifold (see fig. 6). 
	Regarding claim 11, Coulthard in view of Riesinger fail to teach that the absorbent core is expandable within the manifold.
	Riesinger further teaches that the absorbent core is expandable within the manifold (¶ 0038).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard and Riesinger such that the absorbent core is expandable within the manifold as taught by Riesinger. Doing so provides an absorbent core capable of taking up liquid (Riesinger, ¶ 0038). 
claim 12, Coulthard further discloses that the manifold comprises: a hydrophobic envelope disposed adjacent to the absorbent core (see fig. 6, ¶ 0041); and a hydrophilic envelope disposed around the hydrophobic envelope (see fig. 6, ¶ 0041). 
Regarding claim 13, Coulthard further discloses that the manifold comprises a dual-layer non-woven textile of dry polyester and hydrophilic, profiled polyester and bi-component fibers (Libeltex TDL2, ¶ 0032, which is a suitable material according to ¶ 0060 of current disclosure). 
 	Regarding claim 14, Coulthard further discloses a filter configured to block liquid transmission through the outlet port a hydrophobic filter may be placed at the downstream port, ¶ 0023). 
	Regarding claim 15, Coulthard discloses (figs. 6-7) an apparatus for providing negative-pressure therapy, the apparatus comprising:
	A negative-pressure source (reduced pressure applied through first port 132, ¶ 0043);
	A container (pouch body 118) comprising an outlet (first port 132) coupled to the negative pressure source (¶ 0043);
	A hydrophilic layer (first and second high-moisture-vapor-transfer-rate member 122, 174, ¶ 0025) disposed in the container and fluidly coupled to the outlet (see fig. 6-7);
	An absorbent core (absorbent member 158, ¶ 0031) disposed in the container;
	A hydrophobic layer (first and second wicking members 160, 162 can comprise Libeltex, ¶ 0032, which is a suitable material according to ¶ 0060 of current disclosure) disposed between the absorbent core and the hydrophilic layer (see fig. 6). 

	Coulthard fails to disclose a gap between a planar side of the hydrophobic layer and planar side of the absorbent core. 
Riesinger teaches (fig. 1) a wound care article (14) with gap between a planar side of the cover and planar side of the absorbent core (¶ 0038, see fig. 1).  
While Riesinger is directed toward a wound care article and not an exudate container, the wound care article of Riesinger is pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to allot for space for the absorbent core to expand if liquid is absorbed and similarly, the device of Riesinger provides a gap between a planar side of the cover and planar side of the absorbent core in order for the absorbent material to expand upon taking up liquid (¶ 0038). Further, the device of Riesinger similarly absorbs exudate. One skilled in the exudate container trying to solve that problem would have looked in the wound care article art as the wound care article of Riesinger similarly provides a gap such that the absorbent core can expand. Therefore, the device of Riesinger is analogous to the claimed invention. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard such that there is a gap 
Regarding claim 16, Coulthard further discloses (fig. 7) an inlet port (second port 134) fluidly coupled to the hydrophilic layer (see fig. 7, ¶ 0043), and the hydrophilic layer is configured to manifold fluid around the absorbent core between the outlet port and the inlet port (¶ 0043). 
Regarding claim 17, Coulthard further discloses (fig. 6) that the hydrophobic layer forms an envelope around the absorbent core (¶ 0041, see fig. 6). 
Regarding claim 18, Coulthard further discloses (fig. 6) that the hydrophobic layer forms a first envelope around the absorbent core (see fig. 6, ¶ 0041) and the hydrophilic layer forms a second envelope around the hydrophobic layer (see fig. 6, ¶ ¶ 0043). 
Regarding claim 19, Coulthard further discloses (fig. 6) that the hydrophilic layer is coupled to the hydrophobic layer (see fig. 6). 
	Regarding claim 20, Coulthard further discloses that the hydrophobic layer comprises bonded polyester fibers (hydrophobic layer may be formed from Libeltex TDL2, ¶ 0032, which is bonded polyester fibers according to ¶ 0060 of current disclosure); and the absorbent core comprises a super-absorbent polymer (¶ 0032). 
	While Coulthard fails to disclose that the hydrophilic layer comprises bonded hydrophilic polyester fibers, the hydrophobic layer of Coulthard formed from Libeltex TDL2, which is a dual-layer nonwoven textile of bonded polyester fibers, could be used to form the hydrophilic layer. It would have been obvious to one of ordinary skill in the 
	Regarding claim 21, Coulthard further discloses that the absorbent core comprises a super absorbent polymer (¶ 0032). Further, Coulthard discloses that the hydrophobic layer can comprise woven fabrics (¶ 0032). Coulthard further discloses that the hydrophobic layer can comprise polyester fibers (Libeltex TDL2, ¶ 0032). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrophobic layer of Coulthard such that it comprises woven polyester fibers. Coulthard further discloses that the hydrophilic layer may be formed of any material that allows vapor to egress but not liquids (¶ 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard such that the hydrophilic layer comprises woven hydrophilic polyester fibers as that is a suitable material for allowing vapor to egress but not liquids.
	Regarding claim 22, Coulthard further discloses that the hydrophobic side can be formed from Libeltex TDL2 (¶ 0032) which is a dual-layer nonwoven textile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard such that the hydrophilic layer is a first side of the nonwoven textile as doing so would provide an easier construction of the apparatus. 
Regarding claim 23, Coulthard further discloses (figs. 1 and 7) an inlet port (second port 134) fluidly coupled to the hydrophilic layer (see fig. 7, ¶ 0043); and a dressing configured to be coupled to the inlet port (see dressing of fig. 1, ¶ 0043). 
claim 38, Coulthard discloses (figs. 6-7) a method for managing fluid in a canister (pouch body 118) of a negative pressure therapy system, the method comprising:
	Receiving fluid through an inlet port (liquid is pulled through second port 134) of the canister (¶ 0042-¶ 0043);
	Capturing liquid form the fluid in a distribution envelope (characterized by first and second wicking members 160, 162 and first and second high-moisture-vapor-transfer-rate member 122, 174) fluidly coupled to the inlet port (see figs. 6-7);
	Transferring the liquid form the distribution envelope to an absorbent core (absorbent member 157) adjacent to the distribution envelope (¶ 0043);
	And transmitting gas from the fluid through an outlet port (evaporation port 132) of the canister (¶ 0008).
Further, the canister disclosed by Coulthard can be formed from copolyester (¶ 0029). Copolyester is a rigid material (see Eastman). Therefore, Coulthard discloses a rigid canister.  
	Coulthard fails to disclose a space provided between the distribution envelope and the absorbent core and swelling the absorbent core within the space between the distribution envelope and the absorbent core in response to liquid being absorbed by the absorbent core. 
Riesinger teaches (fig. 1) a wound care article (14) with a space between the distribution envelope between the distribution envelope (cover) and the absorbent core (absorbent material) (see fig. 1, ¶ 0038) and swelling the absorbent core within the space between the distribution envelope and the absorbent core in response to liquid 
While Riesinger is directed toward a wound care article and not an exudate container, the wound care article of Riesinger is pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to allot for space for the absorbent core to expand if liquid is absorbed and similarly, the device of Riesinger comprises a space provided between the distribution envelope and the absorbent core and swelling the absorbent core within the space between the distribution envelope and the absorbent core in response to liquid being absorbed by the absorbent core (¶ 0038). Further, the device of Riesinger similarly absorbs exudate. One skilled in the exudate container trying to solve that problem would have looked in the wound care article art as the wound care article of Riesinger similarly provides a space such that the absorbent core can expand. Therefore, the device of Riesinger is analogous to the claimed invention. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard such that there is a space provided between the distribution envelope and the absorbent core and swelling the absorbent core within the space between the distribution envelope and the absorbent core in response to liquid being absorbed by the absorbent cored as taught by Riesinger. Doing so ensures that the portion of the absorbent material taking up liquid can expand in volume and is not restricted by the cover (Riesinger, ¶ 0038). 
claim 39, Coulthard further discloses that the distribution envelope comprises: a distribution layer (first and second wicking members 160, 162); and an acquisition layer (first and second high-moisture-vapor-transfer-rate member 122, 174) coupled to the distribution layer (see fig. 6, ¶ 0040).
Regarding claim 40, Coulthard further discloses (fig. 6) that the distribution layer is a hydrophobic shell disposed around the absorbent core (first and second wicking members 160, 162 can comprise Libeltex, ¶ 0032, which is a suitable material according to ¶ 0060 of current disclosure, see fig. 6); and the acquisition layer is a hydrophilic shell (first and second high-moisture-vapor-transfer-rate member 122, 174, ¶ 0025) disposed around the hydrophobic shell (see fig. 6). 
Regarding claim 41, Coulthard further discloses filtering the fluid to prevent liquid from egressing (¶ 0023). Coulthard further discloses that the filter may be placed at the downstream port (¶ 0023) which would be the outlet port discussed above. 
Regarding claim 45, Coulthard further discloses that the manifold comprises a distribution manifold (see fig. 6); the first side is an inner envelope (see fig. 6) and the second side is an outer shell (see fig. 6). Coulthard further discloses that the outer shell has pores as the outer shell is a high-moisture-vapor-transfer-rate member (¶ 0025). Further, the inner envelope of Coulthard has pores as the distribution manifold allows vapor to egress (¶ 0008). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner envelope and outer shell such that they have pores that are about 50 microns and 400 microns, respectively as doing so would allow evaporated liquids to be withdrawn from the distribution manifold. 
claim 46, Coulthard further discloses that the hydrophilic layer has pores as it is a high-moisture-vapor-transfer-rate member (¶ 0025). Further, the hydrophobic layer has pores as the distribution manifold allows vapor to egress (¶ 0008). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pores of the hydrophobic layer and hydrophilic layer such that they are about 50 microns and about 400 microns, respectively as doing so would allow evaporated liquids to be withdrawn from the apparatus. 

Claim 44 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Riesinger, as applied to claim 38 above, and further in view of Daughtery (Pub. No.: US 2015/0202353 A1).
Regarding claim 44, Coulthard in view of Riesinger teach all of the elements of the current invention as stated above in claim 43 except for the method further comprising pushing the distribution envelope against the canister by the absorbent core in response to swelling of the absorbent core.
Daughtery teaches (fig. 3) an analogous method in which the absorbent core (23) expands and is pushed against the canister (20) (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coulthard in view of Riesinger such that the distribution envelope is pushed against the canister by the absorbent core in response to swelling of the absorbent core. Doing so allows the . 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-23, 38-41 and 45-46 USC 103 over Coulthard in view of Riesinger have been fully considered but they are not persuasive. Applicant argues that the cited references alone do not teach a rigid casing. However, as discussed above, Coulthard discloses this limitation. Applicant further argues at there is no explanation of how Coulthard describes that the “manifold is larger than the absorbent core.” However, as described above and shown in Coulthard fig. 6, the manifold of Coulthard surrounds the absorbent core and is therefore larger than the absorbent core. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-








/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781